OPINION — AG — (1) THE SHERIFF OF THE COUNTY HAS AUTHORITY AND THE DUTY TO TRANSPORT A PATIENT FROM THE COUNTY WHERE HE MAY BE ON CONVALESCENT LEAVE BACK TO THE STATE MENTAL HOSPITAL, IF IT HAS BECOME NECESSARY FOR SAID PATIENT TO BE ARRESTED AND TAKEN INTO CUSTODY, AND IF IT BECOMES NECESSARY AND PROPER FOR HIM TO BE RETURNED TO THE HOSPITAL. (2) THE SHERIFF SHOULD CONTACT THE SUPERINTENDENT OF THE STATE MENTAL HEALTH HOSPITAL INVOLVED AND SECURE PERMISSION FROM HIM BEFORE TRANSPORTING A PATIENT ON CONVALESCENT LEAVE BACK TO THE HOSPITAL. (3) THE SHERIFF (OR ONE OF HIS DEPUTIES) HAS AUTHORITY AND THE DUTY TO TRANSPORT A PATIENT TO A STATE MENTAL HOSPITAL, HE MAY AND SHOULD BE REIMBURSED MILEAGE AND EXPENSES (PER DIEM, MILEAGE) IN THE MANNER AND AMOUNT AUTHORIZED BY LAW. (INSANE, TRAVEL, LAW ENFORCEMENT, TRANSPORTATION, PRISONER) CITE: 19 O.S. 180.43 [19-180.43], 28 O.S. 39 [28-39] 43A O.S. 55 [43A-55], 43A O.S. 73 [43A-73], 19 O.S. 516 [19-516] (JAMES P. GARRETT)